—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Golia, J.), rendered December 12,1995, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the court’s closure of the courtroom during the testimony of the undercover officer is unpreserved for appellate review (see, CPL 470.05 [2]; People v Hammond, 208 AD2d 559). In any event, the court’s determination in this regard was proper (see, People v Ramos, 90 NY2d 490, cert denied sub nom. Ayala v New York, 522 US 1002; People v Martinez, 82 NY2d 436; People v Nicot, 237 AD2d 310; People v Wells, 225 AD2d 567; People v Caraballo, 221 AD2d 553; People v Thompson, 202 AD2d 454).
*343The defendant’s remaining contentions are either unpreserved for appellate review, based on matters dehors the record, without merit, or do not warrant reversal (see, People v Pondexter, 88 NY2d 363; People v Banch, 80 NY2d 610; People v Julian, 41 NY2d 340; People v Crimmins, 36 NY2d 230; People v Bostic, 230 AD2d 804; People v Clausell, 223 AD2d 598; People v Ramos, 215 AD2d 785; People v Kane, 207 AD2d 846; People v Kelsey, 194 AD2d 248; People v Carroll, 181 AD2d 904; People v Donovan, 141 AD2d 835). Rosenblatt, J. P., Ritter, Sullivan and Goldstein, JJ., concur.